 Case 6:20-cv-01266-GAP-LRH Document 1 Filed 07/16/20 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                              Civil Case Number: ________________

                                                   :
Ner N. Otero-Vazquez,                              :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Santander Consumer USA, Inc.,                      :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Ner N. Otero-Vazquez, by undersigned counsel, states

as follows:

                                          JURISDICTION


        1.      This action arises out of Defendant’s repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (the “TCPA”) and the Florida Consumer

Collection Practices Act, Fla. Stat. §§ 559.55-559.785.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Ner N. Otero-Vazquez (“Plaintiff”), is an adult individual residing

in Kissimmee, Florida, and is a “person” as defined by 47 U.S.C. § 153(39) and is a

“consumer,” as defined by 559.55(2).
 Case 6:20-cv-01266-GAP-LRH Document 1 Filed 07/16/20 Page 2 of 5 PageID 2




       5.     The Defendant, Santander Consumer USA, Inc. (“Santander”), is a Texas

business entity with a mailing address of P.O. Box 961245 Fort Worth, Texas 76161 , and is a

“person” as defined by 47 U.S.C. § 153(39) and is a “creditor” as defined by 559.55(3).

                                            FACTS

       6.     Within the last year, Santander began calling Plaintiff’s cellular telephone,

number 407-xxx-9834.

       7.     Santander placed calls to Plaintiff’s cellular telephone using an automatic

telephone dialing system (“ATDS”).

       8.     Santander leaves Plaintiff pre-recorded voicemail messages on Plaintiff’s cellular

telephone.

       9.     In or around the end of February 2020, Plaintiff spoke with a live representative

and requested that all calls cease.

       10.    Nevertheless, Santander continued to place automated calls to Plaintiff’s cellular

telephone number at an excessive and harassing rate.

                                           COUNT I

                  VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

       11.    The Plaintiff incorporates by reference Paragraphs 1-10 of this Complaint as

though fully stated herein.

       12.    At all times mentioned herein, Defendant called Plaintiff’s cellular telephone

number using an ATDS or predictive dialer.

       13.    In expanding on the prohibitions of the TCPA, the Federal Communications

Commission (“FCC”) defines a predictive dialer as “a dialing system that automatically dials

consumers’ telephone numbers in a manner that “predicts” the time when a consumer will
 Case 6:20-cv-01266-GAP-LRH Document 1 Filed 07/16/20 Page 3 of 5 PageID 3




answer the phone and a [representative] will be available to take the call…”2003 TCPA Order,

18 FCC 36 Rcd 14022. The FCC explains that if a representative is not “free to take a call that

has been placed by a predictive dialer, the consumer answers the phone only to hear ‘dead air’

or a dial tone, causing frustration.” Id. In addition, the TCPA places prohibitions on companies

that “abandon” calls by setting “the predictive dialers to ring for a very short period of time

before disconnecting the call; in such cases, the predictive dialer does not record the call as

having been abandoned.” Id.

         14.   Defendant’s telephone system(s) have some earmarks of a predictive dialer.

         15.   Santander left Plaintiff pre-recorded voicemail messages on his cellular telephone.

         16.   Defendant’s predictive dialers have the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator.

         17.   Defendant placed automated calls to Plaintiff’s cellular telephone number despite

knowing that it lacked consent to do so. As such, each call placed to Plaintiff was made in

knowing and/or willful violation of the TCPA, and subject to treble damages pursuant to 47

U.S.C. § 227(b)(3)(C).

         18.   The telephone number called by Defendant was and is assigned to a cellular

telephone serviced by Verizon for which Plaintiff incurs charges pursuant to 47 U.S.C. §

227(b)(1).

         19.   Plaintiff was annoyed, harassed and inconvenienced by Defendant’s continued

calls.

         20.   The calls from Defendant to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 Case 6:20-cv-01266-GAP-LRH Document 1 Filed 07/16/20 Page 4 of 5 PageID 4




       21.     Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

       22.     As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                            COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       23.     The Plaintiff incorporates by reference Paragraphs 1 though 10 of this Complaint

as though fully stated herein.

       24.     The Defendant willfully communicated with Plaintiff with such frequency as can

reasonably be expected to harass Plaintiff or willfully engaged in other conduct which can

reasonably be expected to abuse or harass Plaintiff, in violation of the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.72(7).

       25.     Plaintiff is entitled to damages as a result of Defendant’s violations.


                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

               A. Statutory damages of $500.00 for each violation determined to be negligent

                   pursuant to 47 U.S.C. § 227(b)(3)(B);

               B. Treble damages for each violation determined to be willful and/or knowing

                   pursuant to 47 U.S.C. § 227(b)(3)(C);

               C. Statutory damages pursuant to Fla Stat.§ 559.77;
 Case 6:20-cv-01266-GAP-LRH Document 1 Filed 07/16/20 Page 5 of 5 PageID 5




              D. Costs of litigation and reasonable attorney’s fees pursuant to Fla. Stat. § 559.77

                  against the Defendant;

              E. Punitive damages pursuant to Fla. Stat. § 559.77; and

              F. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: July 16, 2020

                                             Respectfully submitted,

                                     By      /s/ Matthew Fornaro

                                             Matthew Fornaro, Esq.
                                             Florida Bar No. 0650641
                                             Matthew Fornaro, P.A.
                                             11555 Heron Bay Boulevard, Suite 200
                                             Coral Springs, FL 33076
                                             Telephone: (954) 324-3651
                                             Facsimile: (954) 248-2099
                                             E-mail: mfornaro@fornarolegal.com
